Citation Nr: 0902993	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for atopic 
dermatitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and H.W. (his certified nursing assistant)


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for 
service connection for a chronic skin rash.  But after the 
Board remanded the claim in March 2006 for additional 
evidentiary development and consideration, the Appeals 
Management Center (AMC) issued a decision in July 2006 
granting service connection for the skin disorder (atopic 
dermatitis) and assigning a noncompensable (zero percent) 
rating retroactively effective from August 28, 2003, the date 
of receipt of the veteran's claim for this condition.  In 
response, he filed a timely notice of disagreement (NOD) in 
October 2006 requesting a higher (i.e., compensable) initial 
rating.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability 
and the effective date).  

In March 2007, the Board again remanded this skin disorder 
claim - this time because, although the veteran had started 
the appeal process for a higher initial rating by filing a 
timely NOD, he had not received a statement of the (SOC) 
concerning this downstream issue or been given an opportunity 
to perfect the appeal to the Board by filing a timely 
substantive appeal (VA Form 9 or equivalent).  38 C.F.R. 
§ 20.200.  See, too, Manlincon v. West, 12 Vet. App. 238 
(1999).



On remand, the RO sent the veteran the required SOC in August 
2007, and he responded by filing a timely substantive appeal.  
So the claim now at issue is whether he is entitled to an 
initial compensable rating for his atopic dermatitis.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating 
that, when a veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal).

In September 2008, as support for his claim, the veteran and 
H.W., his certified nursing assistant, testified at a hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board, also commonly referred to as a Travel Board hearing.

The veteran has recently submitted additional evidence since 
the most recent supplemental SOC (SSOC).  But he waived his 
right to have the RO initially consider this additional 
evidence, so the Board may in the first instance.  
38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2008).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's atopic dermatitis covers less than 1.0 percent 
of his entire body, does not involve an exposed area, and 
requires only topical therapy for treatment.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the atopic dermatitis.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May 2004, April 2006, and March 2008.  The 
first two letters informed him of the evidence required to 
substantiate his claim for service connection for a skin 
condition, since his claim initially arose in that context.  
And after the claim for service connection for 
atopic dermatitis was granted, from which he appealed the 
initial noncompensable rating assigned, the March 2008 letter 
informed him of the evidence required concerning this 
downstream issue as well as the downstream issue concerning 
the effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See, too, Goodwin v. Peake, 
22 Vet. App. 128 (2008) (indicating that in cases, as here, 
where the claim arose in another context, namely, the veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records that he and his attorney identified.  He 
was also afforded three VA compensation examinations to 
assess the severity of his atopic dermatitis, the 
determinative issue.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

The veteran appealed the initial noncompensable rating 
assigned for his atopic dermatitis.  Since his claim arises 
from his disagreement with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.



Dermatitis is rated under Diagnostic Code (DC) 7806.  Under 
this code, a 0 percent rating is assigned when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and; no more than topical therapy is 
required during the past 12-month period.  See 38 C.F.R. § 
4.118, DC 7806.

A 10 percent rating requires that at least 5%, but less than 
20%, of the entire body or exposed areas are affected, or it 
must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  Id.

A 30 percent rating is assigned where 20% to 40% of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Id.

Lastly, where more than 40% of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, 
a 60 percent rating is assigned.  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the 
veteran's atopic dermatitis.  Three VA examination reports 
provide compelling evidence against the claim.  A May 2006 
VA examination report notes that his atopic dermatitis 
involved less than 1% of the entire body surface and less 
than 1% of exposed areas.  More recent VA examination reports 
dated in April 2007 and August 2008 contain very similar, if 
not identical, findings - both again noting this condition 
involves less than 1% of the entire body surface and does not 
involve any exposed areas.  Thus, since these reports clearly 
show the veteran's atopic dermatitis involves less than 5% 
of his entire body or exposed areas, there is no basis for a 
compensable rating under DC 7806.  In addition, none of these 
reports indicates he requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.

The Board has also reviewed VA treatment records dated from 
2001 to 2007, but none supports the veteran's claim for a 
compensable rating for his atopic dermatitis.  An April 2005 
report notes the presence of an abscess or pimple on his left 
buttock, which apparently resolved.  But service connection 
has never been established for this abscess or pimple - 
including as associated with his atopic dermatitis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(VA adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that are due to 
service-related causes, i.e., service-connected disability, 
from that which is not).  See, too, 38 C.F.R. § 3.310(a) and 
(b), permitting service connection on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
And, in any event, even assuming for the sake of argument 
that the abscess or pimple was indeed part and parcel of his 
service-connected atopic dermatitis, it involves only a 
relatively small, unexposed area, far less than the 5% of his 
body required for a higher 10 percent rating.  

A May 2007 entry also notes the veteran's complaints of 
constant itching from his feet to his head; however, no 
obvious rash was found.  The diagnosis was chronic eczema.  
Lastly, an August 2007 entry notes the presence of a skin 
condition on his buttocks measuring approximately two inches 
in diameter, as well as a rash on his groin area believed to 
be due to a yeast infection.  Again, however, neither 
condition appears to be related to his service-connected 
atopic dermatitis, and, even if they were, both involve 
small, unexposed areas, with no reference to systemic therapy 
required to treat these conditions.  



In addition to the medical evidence, the Board also has 
considered the testimony the veteran and H.W., his certified 
nursing assistant, provided during the recent September 2008 
hearing.  Both testified that his skin condition involves an 
extensive area of his body - including his face (nose and 
cheeks), scalp, back, arms, and the back of his neck.  If 
true, these areas appear to meet the criteria for a 
compensable rating under DC 7806.  The Board, however, places 
greater probative value on the objective clinical findings, 
for the reasons mentioned, which show that his atopic 
dermatitis involves less than 1% of his entire body, with no 
involvement of his face or head.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  
In short, the medical evidence provides highly probative 
evidence against the veteran's claim for a compensable rating 
for his atopic dermatitis.  It effectively refutes his 
allegations and those of his nursing assistant.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for his atopic dermatitis.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

The Board also finds that the schedular noncompensable rating 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence that the veteran's atopic dermatitis has 
caused marked interference with his employment, meaning above 
and beyond that contemplated by his schedular rating.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  


See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).  Records show he 
stopped working in 2005 as a plumber because of his 
depression and diabetes mellitus, not because of his atopic 
dermatitis.  Nor has his atopic dermatitis required frequent 
hospitalization so as to otherwise render impractical the 
application of the regular schedular standards.  Instead, all 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an initial compensable rating for atopic 
dermatitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


